Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the vacatur of an inmate misbehavior report, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804 [b]; 506 [b]). Skelos, J.P., Belen, Lott and Cohen, JJ., concur.